Citation Nr: 1543690	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-20 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board also notes that the RO issued an August 2015 Statement of the Case, which addressed the Veteran's psychiatric disorder claim.  The Veteran then submitted a substantive appeal within 60 days of notice of the Statement of the Case.  However, the claim has not yet been certified to the Board, and it appears from review of the claims file that the RO is continuing development and adjudicative actions with regard to this claim.  As such, any action with regard to the Veteran's psychiatric disorder claim will be deferred until it is certified as being on appeal to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to obtain an adequate addendum etiological opinion for the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran was afforded a VA examination in September 2011.  The VA examiner determined that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss and tinnitus without resorting to speculation.  Specifically, the examiner noted that the whispered voice test, which was conducted at enlistment and separation, does not reflect acoustic trauma that may have occurred in any of the high frequencies either before or during active service.  The examiner then went on to note that the Veteran reported a history of occupational noise exposure as a mechanic and state traffic employee, and that it was likely/possible that aging, occupational noise exposure and general health have contributed to his hearing loss and tinnitus.  The examiner concluded that it would be speculative to allocate a degree of tinnitus to any or each of these etiologies, or his current hearing loss to a military or non-military etiology.  

The Board finds this opinion inadequate.  First, the examiner did not note that moderate acoustic trauma during service was conceded.  Second, the examiner seems to intimate that the etiology of the disorders must be provided to a medical certainty.  Rather, the level of certainty is only that it is at least as likely as not, or a 50 percent likelihood.  Third, the examiner must address the lay statements of record indicating that the Veteran has had hearing difficulty since service.  Accordingly, remand is required for clarification. 

Additionally, a 2014 private audiological evaluation was submitted after the VA examination.  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion and review of the claims file does not automatically render an opinion persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Thus, remand is required for an examiner to review all the relevant records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination, any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Obtain and associate with the virtual claims file all outstanding records of treatment from the Orlando VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion from an examiner other than the one who conducted the 2011 examination.  Provide an examination if the examiner decides one is warranted.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay statements.  An explanation for the opinion expressed must be provided.

The examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss and tinnitus manifested in service or are otherwise causally or etiologically related to his military service, including noise exposure therein.

The examiner must specifically address the following: 1) the Veteran's conceded moderate noise exposure; 2) the Veteran's statements regarding the onset of diminished hearing and ringing in the ears during service; 3) the Veteran's reports of longstanding hearing difficulty since separation; 4) the Veteran's statements regarding minimal post-service occupational noise exposure; 5) the May 2014 private audiological evaluation; and 6) the 2011 VA examination. 

The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  In rendering the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

